Citation Nr: 1543233	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  14-12 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for head trauma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder due to personal trauma (previously claimed as posttraumatic stress disorder (PTSD), depression, and bipolar disorder).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1991 to December 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran initially filed a claim to establish service connection for PTSD, depression, and bipolar disorder in June 2010.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been recharacterized as stated on the title page.  As this will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran reports that he was personally assaulted in service which led to the disabilities that he is currently seeking service connection.  As such, the Board finds that the Veteran's claims of entitlement to service connection for head trauma and tinnitus are inextricably intertwined with the claim for entitlement to service connection for an acquired psychiatric disorder.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).

Regarding entitlement to service connection for an acquired psychiatric disorder, there are special evidentiary procedures for claims based on personal assault.  Patton v. West, 12 Vet. App. 272 (1999); See also VA ADJUDICATION MANUAL M21-1MR, Part III, subpart iv.3.A.9.d.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.  

These "other types of evidence" may corroborate his account of the stressor incident.  Examples of such evidence (as applicable to the particulars of the alleged assault) include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is also one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the occurrence of the stressor include, but are not limited to: a request for a transfer to another duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether such evidence indicates the occurrence of a personal assault.

Although the Statement of the Case provided the Veteran with a copy of 38 C.F.R. § 3.304(f) (2015), review of the claims folder does not reveal that the Veteran has been provided notice specific to his contention that he was the victim of a rape during active service.  This must be accomplished on remand.

The Veteran received treatment at the Orlando VA Medical Center (VAMC) and private treatment from Community Medical Care Center, LifeStream Behavioral Center, and from M. W., a licensed mental health counselor.  The Veteran also submitted lay statements from his family, girlfriend, his former employer, and a former professor at West Point Military Academy.  However, the Veteran has never been given a Compensation and Pension (C&P) examination to determine the etiology of his claimed disabilities.  

In a claim for service connection, VA's duty to assist the Veteran includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

In a February 2003 private treatment report, the Veteran was diagnosed with mixed bipolar disorder, depression, and alcohol abuse.  In a July 2009 private treatment report, the Veteran was diagnosed with a persistent mood disorder, alcohol abuse, severe panic disorder with agoraphobia, depression, and a borderline personality disorder.  In a September 2009 treatment report from the Orlando VAMC, the Veteran was diagnosed with a mixed bipolar disorder.  A June 2010 Orlando VAMC treatment report diagnosed the Veteran with alcohol dependence in remission, bipolar disorder not otherwise specified (NOS), and PTSD.  A subsequent June 2010 Orlando VAMC treatment report diagnosed the Veteran with chronic severe PTSD and bipolar disorder.  A September 2010 emergency treatment report noted that the Veteran was seen for the second time in the emergency room and had acute symptoms of PTSD.  It was recommended that the Veteran needed inpatient care at the VA.  

The Veteran submitted numerous lay statements from friends and family members who all wrote that after the alleged sexual assault occurred in April or May of 1993, the Veteran changed significantly.  In a July 2010 letter, the Veteran's parents wrote that after the incident, the Veteran's personality changed.  The Veteran had been a cadet at the United States Military Academy at West Point, where the alleged sexual assault occurred.  The Veteran's parents wrote that immediately after this time, they began to notice rebellious behavior in their son and he developed a different opinion of the Army and his position in it.  The Veteran became disinterested and stated that he wanted to leave West Point, and subsequently received an honorable discharge.  

According to the Veteran's parents, his life changed dramatically after leaving West Point.  The Veteran did not seem focused and over time became less and less tolerant of others, including his parents.  He barely graduated from university.  He married, but his relationship with his wife deteriorated and ended in divorce a year and a half later.  The Veteran's parents wrote that "[their] jovial good natured, gregarious [son] has been replaced by a moody, disinterested, hopeless, and unhappy man with strange coping skills such as isolation, alcohol use, and withdrawal from society."  The Veteran's parents wrote that in September 2009, he attempted to commit suicide.  

The Board finds that the lay statements from the Veteran and his friends and family are competent and credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  A VA examination is necessary to determine the validity of the Veteran's stressor statement of being sexually assaulted while at West Point and whether his current conditions are etiologically related to that event.

The duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of a Veteran's confinement; as such individuals are entitled to the same care and consideration given to their fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  While the duty to furnish a medical examination to an incarcerated Veteran is not absolute, when VA is unable to obtain an examination in such circumstances, the Board must outline the efforts that were made to provide that examination.

In this regard, VA's duty to assist an incarcerated Veteran includes: (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  Bolton, 8 Vet. App. at 191; see also M21-1MR, Part III.iv.3.A.11.d.

Accordingly, the case is REMANDED for the following actions:

1. Take all reasonable measures clarify whether the Veteran remains incarcerated.

2. Send the Veteran a notice letter compliant with 38 C.F.R. § 3.304(f) (2015) as required for psychological claims based on in-service personal assault.  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.

3. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for head trauma, tinnitus, and an acquired psychological disorder.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

4. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

5. Thereafter, take all reasonable measures to schedule the Veteran for examinations as requested below:  

If the Veteran remains incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  

If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  The AOJ should determine which is the most feasible option.

6. Thereafter, schedule the Veteran for a VA mental disorders examination, to be performed by a licensed psychiatrist or psychologist to determine the existence and etiology of any acquired psychiatric disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  

The examiner is requested to provide an opinion regarding the following:

a. Whether it is at least as likely as not (a probability of 50 percent probability or greater), that the Veteran's claimed in-service personal assault(s) occurred.  The examiner is directed to consider secondary records, as well as the Veteran's medical records, personnel records, and any lay statements submitted by the Veteran;

b. Whether it is at least as likely as not (a probability of 50 percent probability or greater), that any psychiatric disorder diagnosed is etiologically related to the Veteran's in-service stressor(s).  

7. If the Veteran's claimed in-service personal assault(s) is corroborated, schedule the Veteran for a VA audiological examination to determine the etiology of his tinnitus.  All testing deemed necessary by the examiner should be performed and the results reported in detail, including all puretone thresholds, puretone threshold averages, and Maryland CNC tests.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.  

The examiner is asked to address:

a. Whether the Veteran has a current diagnosis of tinnitus.

b. If the examiner determines that the Veteran is diagnosed with tinnitus, whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus was incurred in or otherwise related to active service, to include his claimed in-service personal assault(s).

8. Schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of a head injury or trauma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner is asked to address:

a. Whether the Veteran has any residuals as a result of a head injury in service, to include his claimed in-service personal assault(s);

b. If so, whether it is at least as likely as not (a 50 percent probability or greater) that these residuals are etiologically related to service, to include his claimed in-service personal assault(s).

9. The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

10.  Upon completion of the above, readjudicate the issues on appeal.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


